As a general rule, neither a concurring opinion nor a dissent serves much useful purpose or is of much assistance in the solution of the particular judicial problem before the court, but as I have not had an opportunity to express any views on the complex questions which have heretofore come before this court arising out of the clash between conflicting constitutional rights and privileges possessed by organized labor and those engaged in commercial enterprises, or as between labor organizations themselves, I find myself in a dilemma as I read the *Page 665 
majority and dissenting opinions of my associates in this case as well as the cases, both state and Federal, which have been cited.
When the United States supreme court handed down its opinion inAmerican Federation of Labor v. Swing, 312 U.S. 321,85 L.Ed. 855, 61 S.Ct. 568, there arose the belief in the minds of many persons that, as the physical act of picketing was a manifestation of speech, the freedom of which was guaranteed by the United States constitution, that this meant it could be exercised regardless of its economic effect on others and thereby labor organizations might by this method lawfully exert sufficient economic pressure to force acquiescence in the attainment of their objectives. This idea overlooked the fact that those upon whom the economic pressure was exerted likewise had equally guaranteed constitutional rights and privileges. In the inevitable clash that followed when each claimant insisted upon the full measure of such constitutional rights, both the legislative and judicial branches of government have had to take a firm stand and by legislation in some states and by judicial decree in others make an attempt to prescribe limitations upon and regulate the exercise of the right of free speech in the form of picketing. This has been an ever-increasing and difficult task. The net result to date is the promulgation of certain principles and pronouncements to be applied to each situation as it arises, all with the view of conveying to the contending forces some of the limitations upon the exercise of their respective rights.
With this objective in view, a majority of the members of this court in the present case and in some of those cited have endeavored to balance conflicting interests both as between the directly interested parties and the public welfare, and in doing so have stated in effect that, whenever picketing is carried beyond the field of persuasion into the field of intimidation, coercion, or business compulsion, it ceases to be protected as free speech. This conclusion has been reached after much study and reflection, as indicated by our many decided cases; and while there may be room for a difference of opinion as to whether the degree of coercion *Page 666 
exists in this case as to warrant the conclusion reached by the majority, I am constrained to concur in the majority opinion because it follows and applies rules to which the court has definitely committed itself by such cases as Swenson v. SeattleCentral Labor Council, 27 Wn.2d 193; 177 P.2d 873, 170 A.L.R. 1082, and Gazzam v. Building Service EmployeesInternational Union, Local 262, reported in 29 Wn.2d 488,188 P.2d 97. The trend of legislation in many states, and of recent decisions of the courts of such states and those of the United States supreme court sustaining the enactments, is in this same direction.